STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

JAMES      THOMAS                                                                          NO.             2021    CW    1261


VERSUS


WARDEN         JASON       RUSS       AND    THE

STATE      OF    LOUISIANA             THROUGH
LOUISIANA            DEPARTMENT             OF
PUBLIC         SAFETY          AND
                                                                                        DECEMBER             30,        2021
CORRECTIONS,               ELAYN       HUNT
CORRECTIONAL               CENTER




In   Re:             James           Thomas,        applying            for       supervisory                writs,           18th
                     Judicial           District               Court,        Parish        of         Iberville,               No.
                     80586.




BEFORE:              WHIPPLE,          C. J.,      PENZATO           AND    HESTER.       JJ.


        WRIT         NOT        CONSIDERED.                The        order       was     signed            on        June     23,
2021,      but       the       writ     application              does       not     contain          evidence            of    the
date       notice          of     that       order        was         sent     to      plaintiff.                  Plaintiff
filed      a    notice           of    intent       to         seek    writs        on   July         29,        2021.         The
return         date       order        was       signed         on    September          10,         2021,        and     set    a

return         date "      as allowed by law."                         The    writ       application              was     filed
on   October             15,     2021.           Under         La.    Code     Civ.       P.     art.        1914( B),          it
appears the writ application is untimely.

        Supplementation                      of      this             writ        application                    and/   or      an


application               for rehearing will not be                           considered.                  Uniform        Rules
of   Louisiana             Courts       of       Appeal,        Rules       2- 18. 7     and    4-    9.


        If      plaintiff              seeks        to     file         a    new     application                  with        this
court,          it       must         contain        all         pertinent             documentation                    showing
timeliness               and     must        comply            with         Uniform       Rules             of    Louisiana
Courts         of        Appeal,        Rule       2- 12. 2.            Any       new    application                  must      be
filed      on       or    before        January          13,     2022,       and    must        contain           a     copy    of
this    ruling.

                                                                VGW
                                                                AHP
                                                                CHH




COURT      OF    APPEAL,             FIRST       CIRCUIT




       l

       DEPUT              ERK     OF    COURT
                FOR      THE    COURT